DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 4, filed 09/02/2022, with respect to the rejections of claims 3-4 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendments to the claims.  The rejections of claims 3-4 under 35 USC 112(b) have been withdrawn. 
Applicant’s arguments, see Remarks pg. 5-8, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in view of the amendments which recite “the plasma pulse has a frequency of 30 kHz to 100 kHz and an output voltage of 1 kVpp or more… a pulse output unit… capable of outputting both the plasma pulse and the electroporation pulse to the skin of the user”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al. (KR 10-1773847). See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an output voltage of 1 kVpp or more”. It is unclear what the unit of kVpp is intended to stand for by Applicant. Although kV is well understood to mean kilovolts, it is unclear if kVpp means kilovolts per pulse, kilovolts peak-to-peak, or some other quantity of voltage. Although there is support for this unit in the originally filed specification, there does not appear to be an associated definition. Additionally, Fig. 4(b) appears to show 100Vpp as peak to peak voltage, but also 30 Vpp as some other quantity which could not be peak-to-peak voltage since the 30Vpp is not measured from peak-to-peak of the shown waveform. Thus, this limitation renders the claim indefinite. For examination purposes, this limitation has been interpreted as kV instead of kVpp.
As a result of dependence on claim 1, subsequent dependent claims 2-6 are also rejected as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stieber et al. (US 2011/0112528) (hereinafter Stieber) in view of Kim et al. (KR 10-1773847) (hereinafter Kim), in view of Bahrami et al. (US 2019/0117964) (hereinafter Bahrami), further in view of Konesky et al. (US 2021/0007786) (hereinafter Konesky).

    PNG
    media_image1.png
    420
    325
    media_image1.png
    Greyscale
Regarding claim 1, Stieber discloses a skin care device (Abstract; para. 33) comprising: a plasma pulse generator for generating a plasma pulse (Fig. 1, plasma source voltage supply 7a); an electroporation pulse generator for generating an electroporation pulse (Fig. 1, electroporation voltage supply 7b); a pulse output unit capable of outputting both the plasma pulse and the electroporation pulse to the skin of the user (Fig. 1, apparatus connected to plasma voltage supply 7a and electroporation voltage supply 7b is considered a pulse output unit; see reproduced Fig. 1 below).
[AltContent: textbox (Fig. 1: pulse output unit)]

Stieber does not disclose that the plasma pulse has a frequency of 30 kHz to 100 kHz and an output voltage of 1 kV or more, the pulse output unit is for measuring a voltage value of a skin of a user by coming into contact with the skin of the user, and a controller for analyzing a skin condition of the user using the skin voltage value, and controlling the generation and output of the plasma pulse and electroporation pulse according to the analyzed skin condition.
Kim, however, teaches an apparatus for skin care using non-thermal plasma (Abstract), wherein the plasma is supplied at a voltage of 0.1 to 5.0 kV and at a frequency of 30 to 99 kHz (Pg. 8, under “Example 2”, 3rd paragraph). Kim also teaches that the skin cosmetic device provides excellent wettability by discharging the plasma to the skin to modify the surface of the skin, and therefore, the application effect of cosmetic ingredient can be further enhanced by the plasma energy, when the cosmetic ingredient is administered to the skin together with the discharge treatment. In addition, the skin cosmetic device discharges a uniform plasma to the skin and absorbs the ingredients with higher efficiency in transdermal application, and thus, a higher effect can be obtained by using the skin cosmetic device even when the same amount of an active ingredient is used. Wrinkles can be improved and wounds can be healed, so that a great utilization is expected in the field of skin care (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Steibler such that the plasma pulse has a frequency of 30 kHz to 100 kHz and an output voltage of 1 kV or more. Making this modification would be useful for all of the advantages taught by Kim as set forth above.
Furthermore, Bahrami teaches improved tissue-sensing based electroporation (Abstract) by providing an adaptive control method for controlling electroporation (EP) pulse parameters during EP of cells or tissue using an EP system by applying voltage and current excitation signals to cells, obtaining data from the current and voltage measurements, and processing the data to separate the desirable data from the undesirable data, extracting relevant features from the desirable data, applying at least a portion of the relevant features to a trained diagnostic model, estimating EP pulsing parameters based on an outcome of the applied relevant features, where the initialized EP pulsing parameters are based on the trained model and the relevant features, to optimize the EP pulsing parameters, and applying, by the generator, a first EP pulse based on the first pulsing parameters (Abstract). Bahrami teaches that the treated cells can include skin cells (Para. 120), that the cells are contacted via electrodes (Para. 32-33), and that the measured voltages are used to assess tissue/cell conditions (Para. 194) for providing tissue-sensing based feedback to optimize the EP process (Para. 7) via controller (Para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Stieber such that the pulse output unit is for measuring a voltage value of a skin of a user by coming into contact with the skin of the user, and to include a controller for analyzing a skin condition of the user using the skin voltage value, and controlling the generation and output of the electroporation pulse according to the analyzed skin condition. Making this modification would be useful for providing tissue-sensing based feedback to optimize the EP process, as taught by Bahrami.
Additionally, Konesky teaches a skin status monitoring apparatus that includes one or more sensors for sensing the applied energy density to an operative site in real time based on one or more monitored variables. Based on the sensed applied energy density, the applied power level of the cold plasma beam may be adjusted, such that, the applied energy density to the operative site remains within the beneficial range that achieves the desired physiological effect to the operative site (Abstract). Konesky further teaches that the electrosurgical apparatus comprises a circuit including at least one controller, the circuit configured to apply a probe signal to the first and second contact electrodes and measure the voltage and current of the first and second contact electrodes, the at least one controller configured to determine tissue impedance based on the voltage and current measurements of the first and second contact electrodes and adjust the applied power level of the plasma based on the determined tissue impedance (Para. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Stieber to include a controller for analyzing a skin condition of the user using the skin voltage value, and controlling the generation and output of the plasma pulse and according to the analyzed skin condition. Making this modification would be useful for ensuring that the applied energy density remains within the beneficial range that achieves the desired physiological effect, as taught by Konesky.
Regarding claim 5, Stieber does not disclose that the plasma pulse generator comprises a transformer, the plasma pulse generator generating the plasma pulse by applying a voltage to the transformer. 
Konesky, however, teaches that high frequency electrical energy fed from the secondary of transformer 24 to the electrode in the handpiece 26 creates the plasma stream for application to the patient (Para. 76). Konesky also teaches that the transformer 24 may be disposed within the plasma generator handpiece 26, and that other transformers may be provided in generator 12 for providing proper voltage to the transformer in the handpiece for generation of the plasma stream (Para. 79; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Stieber such that the plasma pulse generator comprises a transformer, the plasma pulse generator generating the plasma pulse by applying a voltage to the transformer. Making this modification would amount to simple substitution of one known element (Stieber’s plasma generation circuitry) for another (Konesky’s plasma generation circuitry) to obtain predictable results (plasma generation for application to patient).
Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over modified Stieber in view of Draghia-Akli et al. (US 2008/0091135) (hereinafter Draghia-Akli).
Regarding claim 2, modified Stieber does not disclose a relay unit comprising one or more relays connected between the electroporation pulse generator and the pulse output unit, wherein the controller controls the output of the electroporation pulse by turning the one or more relays on or off.
Draghia-Akli, however, teaches electroporation devices (Abstract) wherein the electroporation component of the skin EP device comprises an electrode-connect relay matrix, which can facilitate the programmed sequence and operate the firing of the electrodes in the skin electrode assembly. The relay matrix can control each of the electrodes, preferably needle electrodes, so that each electrode is in one of five states: off, positive low voltage, impedance-measuring input, positive high voltage, and negative (regulating) high voltage (Para. 111; Fig. 26 depicts relay contact matrix between pulse generator and electrodes). Draghia-Akli also teaches a controller which can receive the inputs from the user and control the electroporation component to deliver the pulse of energy according to the inputs (Para. 79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Stieber to include a relay unit comprising one or more relays connected between the electroporation pulse generator and the pulse output unit, wherein the controller controls the output of the electroporation pulse by turning the one or more relays on or off. Making this modification would be useful for providing multiple electroporation modalities, as taught by Draghia-Akli.
Regarding claim 3, modified Stieber teaches the electroporation pulse generator comprises a positive pulse generator for providing a positive electroporation pulse to the pulse output unit (Draghia-Akli: Fig. 26; para. 113, positive rail), and a negative pulse generator for providing a negative electroporation pulse to the pulse output unit (Draghia-Akli: Fig. 26; para. 113, negative rail), wherein the relay unit comprises a first relay connected between the positive pulse generator and one terminal of the pulse output unit, and a second relay connected between the negative pulse generator and the other terminal of the pulse output unit (Draghia-Akli: Para. 113: “These relays, one for each electrode, switch the polarity for that electrode to either the positive or negative rail”).
Regarding claim 4, modified Stieber teaches the controller controls the first relay and the second relay, respectively, such that at least one of the positive electroporation pulse or the negative electroporation pulse is output (Para. 79: “skin electroporation device also includes a controller that receives the inputs from the user and controls the electroporation component to deliver the pulse of energy according to the inputs; Para. 80: “The controller can operate via software or firmware application, which allows a user to input desired pulse parameters and programmed sequence (including electrode firing sequence) and control the operation of the skin EP device”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Stieber in view of Shelton, IV et al. (US 2019/0201145) (hereinafter Shelton).
Regarding claim 6, modified Stieber teach the transformer has an output stage connected to the pulse output unit (Fig. 1, transformer 24 is connected to electrode 28). Modified Stieber does not teach the transformer has an output stage connected to the electroporation pulse generator.
Shelton, however, teaches a robotic surgical system (Abstract) wherein a power transformer 908 with a single output and with multiple taps to provide power in the form of one or more energy modalities, such as ultrasonic, bipolar or monopolar RF, irreversible and/or reversible electroporation, and/or microwave energy, among others, for example, to the end effector depending on the type of treatment of tissue being performed (Para. 293).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify modified Stieber’s transformer to have an output stage connected to the electroporation pulse generator as well as other energy modalities. Making this modification would be useful for providing multiple modalities of tissue treatment depending on the type of treatment of tissue being performed, as taught by Shelton.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weltmann et al. (US 2012/0288934) discloses an apparatus containing devices for plasma production and production of a field, for example by means of electroporation (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792